Case 2:20-cv-07985-DSF-AGR Document 38 Filed 11/17/20 Page 1 of 2 Page ID #:770




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     CHELSEA SCHREIBER,                  CV 20-7985 DSF (AGRx)
         Plaintiff,
                                         Order DENYING Motion to
                     v.                  Remand (Dkt. No. 24)

     ICONMA, LLC, et al.,
         Defendants.



       Plaintiff Chelsea Schreiber moves for remand claiming that
    Defendants have not adequately established that there is complete
    diversity, that the amount in controversy exceeds $75,000, or that
    removal was timely. The Court deems this matter appropriate for
    decision without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-
    15. The hearing set for November 23, 2020 is removed from the Court’s
    calendar.

       None of Plaintiff’s arguments has merit. The Court is satisfied that
    there is complete diversity based on the papers filed in opposition to
    this motion and Defendant’s response to the Court’s previous order to
    show cause. Despite Plaintiff’s attempt to backtrack from her
    admissions, Plaintiff’s own discovery responses confirm that more than
    $75,000 is at stake. Even in the absence of Plaintiff’s admissions, the
    Court is satisfied that the amount in controversy is more than $75,000
    given her claims for past lost wages, potential lost wages up to trial,
    potential punitive damages, and attorney’s fees. Removal was also
    timely because the original complaint did not provide notice of the
    amount in controversy, and the first “amended pleading, motion, order
    or other paper” that gave notice that the case was removable was
Case 2:20-cv-07985-DSF-AGR Document 38 Filed 11/17/20 Page 2 of 2 Page ID #:771




    Plaintiff’s response to interrogatories served on August 27, 2020. The
    case was removed on September 1.

       The motion to remand is DENIED.

       IT IS SO ORDERED.



     Date: November 17, 2020               ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       2
